DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
optical coupling device in claims 1, 2, 10, 11, and 24; first optical coupling device in claims 12, 13, 18, and 23; second optical coupling device in claims 13-14; and third optical coupling device in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
6.	Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-17 of U.S. Patent No. 10,921,370 to Le Maitre et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of ‘370 which depends from claim 15 of ‘370 appears to anticipate claim 1 and claim 17 of ‘370 which depends from claim 15 of ‘370 appear to anticipate claim 9.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 8-9, 12, 16-18, 21-24, 26, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,042,131 to Lesea.
	As for claims 1, 12, 23, 24 (treating claims 1 and 12 as the apparatus for the practice of claims 24 and 23), Lesea in an architecture for silicon photonics enabling wafer probe and test discloses/suggests the following: an optoelectronic chip (claims 1, 12, and 24) (Fig. 2: 200; Fig. 8: 200; Fig. 9: 200; Fig. 10: 1000; col. 4, lines 61-67; col. 5, lines 1-35: demonstrating that the logic in the electrical IC is formed in the same SOI structure of the photonic chip (viewing Fig. 9:  instead of 925 on 905 ; 200 would comprise 925);  comprising: optical inputs, a first pair of optical inputs comprising a first input and a second input (claims 1, 12, 24) (Fig. 2: 220; Fig. 8: 220; Fig. 9: plurality of grating couplers, 220: 14 grating couplers appear to be 7 pairs); a photonic circuit to be tested (claims 1, 12, 24) (Fig. 2: 225, 235; Fig. 10: 225) ; and an optical claims 1 and 24) (Fig. 2: splitter; Fig. 10: splitter); a first optical coupling device configured to couple the first pair of optical inputs to the photonic circuit to be tested (claim 12) (Fig. 2: splitter; Fig. 10: splitter)  As for optical inputs having different passbands (claims 1 and 24) and the first and the second inputs being each adapted to a different wavelength (claim 12), Lesea does not explicitly state this.  However, Lesea teaches that entering optical signal may be transmitted using a first range of wavelengths and exiting optical signals may be transmitted using a second, non-overlapping range of wavelengths wherein the optical fibers transmit or receive the optical signals from the photonic chip (col. 12, lines 12-57).  And Lesea teaches that the grating couplers may be transmit to or receive light from the photonic chip (Fig. 6: 605) and teaches that the grating couplers are used to test mounted photonic chips as well as to aid in alignment of edge couplers using light received from the grating couplers (Fig. 6: 625 and 630).  The Examiner takes official notice that it is well known in the art to have grating couplers have passbands in order to filter out unwanted light and to minimize crosstalk.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical inputs have different passbands and the first and second inputs being adapted to a different wavelength in order to test the range of wavelengths that may be received from the photonic chip and that may be communicated via the plurality of fibers connected to the photonic chip with minimal crosstalk between each grating coupler/edge coupler channel.
As for claims 23- 24 and supplying a first signal at a first wavelength at the first input in the passband of the first input and of the pair of optical inputs and coupling the first signal to the photonic circuit to be tested through the first optical coupling device please refer above as well.  Lesea demonstrates a plurality of inputs (Fig. 9: 220) wherein as stated above each grating 
	As for claim 2, Lesea discloses/suggests everything as above (see claim 1).  In addition, Lesea suggests the optical coupling device is configured to provide, when an input of the chip receives a signal at a wavelength in the passband of this input, a signal of same wavelength to the photonic circuit to be tested (Fig. 3c with col. 8, lines 3-19).
	As for claim 3, Lesea discloses/suggests everything as above (see claim 1).  In addition, Lesea discloses/suggests the optical coupling device comprises an optical coupler, an optical splitter treating an optical splitter as functionally equivalent (Fig. 3C: 215).
	As for claims 8 and 21, Lesea discloses/suggests everything as above (see claims 1 and 12).  In addition, Lesea discloses/suggests the optical coupling device comprises an optical splitter having an input coupled to the inputs of the chip and having an output coupled to the photonic circuit to be tested (Fig. 3C: 215:  input of chip to receive the 100% optical signal from 
	As for claim 9, Lesea discloses/suggests everything as above (see claim 1).  In addition, Lesea as stated above in claim 1 suggests the different passbands are adjacent (the wavelength range used would be divided up among the neighboring grating couplers into individual wavelengths).
	As for claim 16, Lesea discloses/suggests everything as above (see claim 12).  In addition, Lesea demonstrates  the first input of the first pair of optical inputs has a different passband than the second input of the first pair of optical inputs (note claims 1 and 12 above each input has a different wavelength and different passband).
	As for claim 17, Lesea discloses/suggests everything as above (see claim 12).  In addition, Lesea suggests the first input of the first pair of optical inputs is balanced
with the second input of the first pair of optical inputs (Fig. 9: 220 note linearity and alignment of individual grating couplers relative to each other).
	As for claim 18, Lesea discloses/suggests everything as above (see claim 12).  In addition, Lesea discloses/suggests  when the first input of the first pair of optical inputs receives a first signal at a first wavelength, the first optical coupling device is configured to provide a signal at the first wavelength to the photonic circuit to be tested, Lesea demonstrates a plurality of inputs (Fig. 9: 220) wherein as stated above each grating coupler would have a different wavelength within the range of wavelengths that are transmitted/received by the photonic chip (Fig. 9: 220  14 grating couplers at least suggests 14 different wavelengths; and note there are 14 edge couplers 205 with apparently 14 optical fibers, 920;  noting the splitter is used (Figs. 3a-3c: 205, 215, 225, 220)). And when the second input of the first pair of optical inputs receives a 
As for claim 22, Lesea discloses/suggests everything as above (see claim 12).  In addition, Lesea discloses/suggests a plurality of pairs of optical inputs, the optical inputs of each pair of the plurality of pairs of optical inputs being each adapted to a different wavelength from those of all of the other pairs of optical inputs (Fig. 9: 7 pairs of grating couplers; 7 pairs of edge couplers).
	As for claim 26, Lesea discloses/suggests everything as above (see claim 24).  In addition, 	Lesea suggests wherein the first signal is configured to be supplied to the first
input by a first optical fiber, the method comprising aligning one end of the first optical fiber with the first input of the chip, a first edge coupler (Fig. 6: 625 and 630; Fig. 9: 920 with 915 and 205 and 220: first optical fiber of optical plug being aligned with a first edge coupler (now treating the edge couplers as the plurality of inputs with different passbands that mirror the passbands of the grating couplers).
	As for claim 27, Lesea discloses/suggests everything as above (see claim 26).  In addition, Lesea suggests wherein the fiber optical belongs to an array of optical fibers held in place in a support, and wherein aligning the one end of the first optical fiber also aligns one end of a second optical fiber in the array of optical fibers with the second input so that the second .
	
Allowable subject matter

9.	Claims 4-7, 10, 11, 13-15, 19-20, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886